DENY; and Opinion Filed June 30, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00771-CV

                         IN RE ROBERT C. LOWRY, M.D., Relator

                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-01187

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                 Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting the Court order the trial court

to set aside its orders finding relator in contempt of court and ordering him to pay attorney’s fees.

Contempt orders that do not involve confinement may be reviewed by a petition for writ of

mandamus. In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding). In an original

proceeding challenging a contempt order, the relator has the burden to show that the order is

void. See In re Aslam, 348 S.W.3d 299, 302 (Tex. App.—Fort Worth 2011, orig. proceeding)

(citing In re Coppock, 277 S.W.3d 417, 418 (Tex. 2009) (orig. proceeding)). We conclude

relator has failed to establish a right to mandamus relief. We deny the petition.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
150771F.P05                                         JUSTICE